Citation Nr: 1524987	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for postoperative residuals of a right ankle fracture with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

The Veteran's right ankle disability is productive of marked limitation of motion but has not manifested ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astralagus, astragalectomy, or malunion or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 for postoperative residuals of a right ankle fracture with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A January 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in February 2010 and September 2010 which involved a review of the Veteran's claims file, in-person interviews, physical assessments, including range of motion testing and x-rays.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his ankle has worsened since his most recent VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran is currently employed by the Department of Veteran's Affairs.  As such, no discussion of a total rating based on unemployability is necessary. 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran's right ankle disability rated at 20 percent disabling for traumatic arthritis and limitation of ankle motion.  The Veteran contends that a rating in excess of 20 percent is warranted due to the severity of his condition.  Specifically, the Veteran maintains that he has a limp, tenderness, pain and swelling following long periods of standing and walking, and at least moderate limitation of motion. 

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Where compensable limitation of motion (10 percent or higher) of the specific joint or joints is present, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the involved joint or joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5271 provides ratings based on limitation of ankle motion.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The Board finds that there is no schedular basis for a higher rating for the Veteran's right ankle disability.

Generally, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Veteran is in receipt of the maximum schedular rating for his right ankle disability based on limitation of motion, absent ankylosis.  See 38 C.F.R. § 4.71a, DC 5270, 5271.  The Veteran's treatment records and examination reports do not indicate the presence of ankylosis.  Likewise, the evidence of record does not demonstrate a malunion of the os calcis or astralagus, or astragalectomy. 

At a February 2010 VA examination the Veteran complained of right ankle pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain.  He indicated he does not experience heat, redness, deformity, drainage, effusion, subluxation and dislocation.  He reported experiencing flare-ups precipitated by physical activity as often as twice daily and each time lasting for 2 weeks with a 6/10 severity.  During the flare-ups he experiences difficulty bending, pivoting, and weight bearing and limitation of joint motion.  He reported difficulty with standing and walking.  He reported additional symptoms of pain moving up the leg, to the knee and my lower back, affecting his left side.  He states the condition, has not resulted in any incapacitation in the past 12 months or joint replacement.  He reported having to quit his previous job due to ankle pain. 

The Veteran's posture was normal though he walked with a limp and required a brace and a cane. Examination of the feet did not reveal abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  

On examination the Veteran's right ankle appeared anatomically normal.  Repeat plantar flexion and dorsiflexion and supination and pronation produce no indication of pain, weakness, or fatigue.  He had no tenderness or swelling in the anterior, posterior, medial, or lateral aspect of the ankle.  The Achilles tendon was in the vertical and nontender.  He had no indication of instability anteriorly, posteriorly, medially, or laterally.  He did show some discomfort with ambulation.  The ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, ankylosis, malalignment and drainage.  

The Veteran asserts that his VA examinations did not fully assess his ankle disability in that it is productive of impairment of his tibia and fibula that presents as difficulty with twisting and turning at the ankle that is notable during flare-ups.  VA examinations noted the Veteran's difficulty with ambulation and limited range of motion of the ankle.  X-ray evidence shows degenerative arthritic changes and screws in the medial malleolar and distal fibula.  However, no dislocation is found, joint spaces are noted to be preserved, and ankle mortise is noted to be intact.  The record does not indicate the presence of a malunion or nonunion of the tibia or fibula which would warrant a separate rating.  The Veteran's difficulty pivoting was noted on examination and is a manifestation contemplated under the rating for marked limitation of motion.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's ankle disability, which is productive of pain, swelling, and limited motion which results in difficulty ambulating and decreased activity levels, manifestations that are contemplated in the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.   There is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology and therefore, referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A disability rating in excess of 20 percent for postoperative residuals of a right ankle fracture with degenerative joint disease is denied.





____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


